 1   MCGREGOR W. SCOTT
     United States Attorney
 2   JUSTIN L. LEE
     KEVIN C. KHASIGIAN
 3   Assistant U.S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              2:14-CR-00040-WBS
12                   Plaintiff,
                                                            FINAL ORDER OF FORFEITURE
13           v.
14   FRANCISCO FELIX,
15                   Defendant.
16

17           WHEREAS, on July 16, 2018, this Court entered a Preliminary Order of Forfeiture pursuant to

18 the provisions of 21 U.S.C. § 853(a), based upon the plea agreement entered into between plaintiff and

19 defendant Francisco Felix forfeiting to the United States the following property:
20           a.      Real property located at 12737 Elm Avenue, Patterson, California, Stanislaus
                     County, APN: 047-007-028-000.
21
             AND WHEREAS, beginning on July 19, 2018, for at least 30 consecutive days, the United
22
     States published notice of the Court’s Order of Forfeiture on the official internet government forfeiture
23
     site www.forfeiture.gov. Said published notice advised all third parties of their right to petition the
24
     Court within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the
25
     validity of their alleged legal interest in the forfeited property;
26
             AND WHEREAS, the Court has been advised that no third party has filed a claim to the subject
27
     property, and the time for any person or entity to file a claim has expired.
28
                                                            1
29                                                                                       Final Order of Forfeiture

30
 1          Accordingly, it is hereby ORDERED and ADJUDGED:

 2          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of America all

 3 right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 853(a), to be disposed of

 4 according to law, including all right, title, and interest of Francisco Felix.

 5          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

 6 United States of America.

 7          3.      The U.S. Customs and Border Protection shall maintain custody of and control over the

 8 subject property until it is disposed of according to law.
 9          SO ORDERED.

10   Dated: July 11, 2019

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                           2
29                                                                                        Final Order of Forfeiture

30
